 



EXHIBIT 10.3

POLO RALPH LAUREN CORPORATION

EMPLOYMENT AGREEMENT

      THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made effective as of the
9th day of September, 2004 (the “Effective Date”), by and between POLO RALPH
LAUREN CORPORATION, a Delaware corporation (the “Corporation”), and Jackwyn
Nemerov (the “Executive”).

      In consideration of the mutual covenants and premises contained herein,
the parties hereby agree as follows:

ARTICLE I

EMPLOYMENT

      1.1     Employment Term. The Corporation hereby agrees to employ the
Executive, and the Executive hereby agrees to serve the Corporation, on the
terms and conditions set forth herein. The employment of the Executive by the
Corporation shall be effective as of the Effective Date hereof and continue
until the close of business of the fifth anniversary of the Effective Date of
this Agreement (the “Term”), unless earlier terminated in accordance with
Article II hereof.

      1.2     Position and Duties. During the Term the Executive shall
faithfully, and in conformity with the directions of the Board of Directors of
the Corporation (the “Board”) or the management of the Corporation
(“Management”), perform the duties of her employment, and shall devote to the
performance of such duties her full time and attention. During the Term the
Executive shall serve in the position of Executive Vice President. During the
Term, the Executive may engage in outside activities provided those activities
do not conflict with the duties and responsibilities enumerated hereunder, and
provided further that the Executive gives written notice to the Board of any
outside business activity that may require significant expenditure of the
Executive’s time in which the Executive plans to become involved, whether or not
such activity is pursued for profit. The Executive shall be excused from
performing any services hereunder during periods of temporary incapacity and
during vacations in accordance with the Corporation’s disability and vacation
policies.

      1.3     Place of Performance. The Executive shall be employed at the
principal offices of the Corporation located in New York, New York, except for
required travel on the Corporation’s business.

      1.4     Compensation and Related Matters.

      (a) Base Compensation. In consideration of her services during the Term,
the Corporation shall pay the Executive cash compensation at an annual rate not
less than the base salary as set forth on Exhibit A hereto (“Base
Compensation”). Executive’s Base Compensation shall be subject to such increases
as may be approved by the Board or Management. The Base Compensation shall be
payable as current salary, in installments not less frequently than monthly, and
at the same rate for any fraction of a month unexpired at the end of the Term.

      (b) Bonus. During the Term, the Executive shall have the opportunity to
earn an annual bonus in accordance with any annual bonus program the Corporation
maintains that would be applicable to the Executive as reflected in Executive’s
Terms of Employment Sheet.

      (c) Stock. During the Term, the Executive shall be eligible to participate
in the Polo Ralph Lauren Long-Term Stock Incentive Plan (the “Incentive Plan”)
Stock grants are granted annually in June of each year and are subject to
ratification by the Compensation Committee of the Board of Directors. In
accordance with the terms of the Incentive Plan and subject to approval by the
Compensation Committee of the Board of Directors, Executive will be granted such
options and restricted shares of stock as are specified in Executive’s Terms of
Employment Sheet, to be awarded at the end of the fiscal quarter in which
Executive’s hire date occurs. Stock options will vest one third each year from
the date of the grant and will be fully vested after

1



--------------------------------------------------------------------------------



 



three years, subject to Executive’s continued employment through each vesting
date. Restricted shares of stock will vest one-fifth each year from the date of
the grant and will be fully vested after five years, subject to Executive’s
continued employment through each vesting date.

      (d) Car Allowance. During the Term, the Corporation shall reimburse
Executive for the cost of a car and driver.

      (e) Expenses. During the Term, the Executive shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by the Executive in
performing services hereunder, including all reasonable expenses of travel and
living while away from home, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Corporation.

      (f) Vacations. During the Term, the Executive shall be entitled to the
number of vacation days in each calendar year, and to compensation in respect of
earned but unused vacation days, determined in accordance with the Corporation’s
vacation program. The Executive shall also be entitled to all paid holidays
given by the Corporation to its employees.

      (g) Other Benefits. The Executive shall be entitled to participate in all
of the Corporation’s employee benefit plans and programs in effect during the
Term as would by their terms be applicable to the Executive, including, without
limitation, any pension and retirement plan, supplemental pension and retirement
plan, deferred compensation plan, incentive plan, stock option plan, life
insurance plan, medical insurance plan, dental care plan, accidental death and
disability plan, and vacation, sick leave or personal leave program. After the
Executive becomes employed, the Corporation shall not make any changes in such
plans or programs that would adversely affect the Executive’s benefits
thereunder, unless such change occurs pursuant to a program applicable to other
similarly situated employees of the Corporation and does not result in a
proportionately greater reduction in the rights or benefits of the Executive as
compared with other similarly situated employees of the Corporation. Except as
otherwise specifically provided herein, nothing paid to the Executive under any
plan or program presently in effect or made available in the future shall be in
lieu of the Base Compensation or any bonus payable under Sections 1.4(a) and
1.4(b) hereof.

ARTICLE II

TERMINATION OF EMPLOYMENT

      2.1     Termination of Employment. The Executive’s employment may
terminate prior to the expiration of the Term under the following circumstances:



        (a) Without Cause. The Executive’s employment shall terminate upon the
Corporation notifying the Executive that her services will no longer be
required.           (b) Death. The Executive’s employment shall terminate upon
the Executive’s death.           (c) Disability. If, as a result of the
Executive’s incapacity due to physical or mental illness, the Executive shall
have been absent and unable to perform the duties hereunder on a full-time basis
for an entire period of six consecutive months, the Executive’s employment may
be terminated by the Corporation following such six-month period.          
(d) Cause. The Corporation may terminate the Executive’s employment for Cause.
For purposes hereof, “Cause” shall mean: (1) the willful and continued failure
by the Executive to substantially perform her duties hereunder after demand for
substantial performance is delivered to her by the Corporation that specifically
identifies the manner in which the Corporation believes the Executive has not
substantially performed her duties, (2) Executive’s conviction of, or plea of
nolo contendere to, a crime (whether or not involving the Corporation)
constituting any felony or (3) the willful engaging by the Executive in gross
misconduct relating to the Executive’s employment that is materially injurious
to the Corporation, monetarily or otherwise (including, but not limited to,
conduct that constitutes competitive activity, in violation of Article III) or
which subjects, or if generally known would subject, the Corporation to public
ridicule. For purposes of this paragraph, no act, or failure to act, on the

2



--------------------------------------------------------------------------------



 



  Executive’s part shall be considered “willful” unless done, or omitted to be
done, by her not in good faith and without reasonable belief that her action or
omission was in the best interest of the Corporation. Notwithstanding the
foregoing, the Executive’s employment may be terminated for Cause only by act of
the Board of Directors of the Corporation and, in any event, the Executive’s
employment shall not be deemed to have been terminated for Cause without
(x) reasonable written notice to the Executive setting forth the reasons for the
Corporation’s intention to terminate for Cause, (y) the opportunity to cure (if
curable) within 30 days of such written notice of the event(s) giving rise to
such notice and (z) an opportunity for the Executive, together with her counsel,
to be heard by the Board of Directors of the Corporation.          
(e) Voluntary Termination. The Executive may voluntarily terminate the
Executive’s employment with the Corporation at any time, with or without Good
Reason. For purposes of this Agreement, “Good Reason” shall mean (A) a material
diminution in or adverse alteration to Executive’s title, base salary, benefits,
position, status, or duties, (B) the relocation of the Executive’s principal
office outside the area which comprises a fifty (50) mile radius from New York
City, (C) a failure of the Corporation to comply with any material provision of
this Agreement or (D) the Corporation requires Executive to report to anyone
other than Ralph Lauren or Roger Farah, provided that the events described in
clauses, (A), (B), and (C) above shall not constitute Good Reason unless and
until such diminution, change, reduction or failure (as applicable) has not been
cured within thirty (30) days after notice of such noncompliance has been given
by the Executive to the Corporation.

      2.2     Date of Termination. The date of termination shall be:



        (a) if the Executive’s employment is terminated by the Executive’s
death, the date of the Executive’s death;           (b) if the Executive’s
employment is terminated by reason of Executive’s Disability or by the
Corporation pursuant to Sections 2.1(a) or 2.1(d), the date specified by the
Corporation; and           (c) if the Executive’s employment is terminated by
the Executive, the date on which the Executive notifies the Corporation of her
termination.

      2.3     Effect of Termination of Employment.

      (a) If the Executive’s employment is terminated by the Corporation,
pursuant to Section 2.1(a), or if the Executive resigns for Good Reason pursuant
to Section 2.1(e), the Executive shall only be entitled to the following:



        (i) Severance. Subject to Section 4.1(a) hereof, the Corporation shall:
(a) continue to pay the Executive, in accordance with the Corporation’s normal
payroll practice, her Base Compensation, as in effect immediately prior to such
termination of employment, for the longer of the balance of the Term or the
one-year period commencing on the date of such termination (whichever period is
applicable shall be referred to herein as the “Severance Period”); and (b) pay
to the Executive, on the last business day of the Severance Period, an amount
equal to the bonus paid to the Executive for the calendar year prior to the year
in which her employment is terminated. Notwithstanding the foregoing, in order
to receive any severance benefits under this Section 2.3(a)(i), the Executive
must sign and not timely revoke a release and waiver of claims in favor of the
Corporation, its successors, affiliates, and assigns.           (ii) Stock
Options. The Executive’s rights with respect to any stock options granted to the
Executive by the Corporation shall be governed by the provisions of the
Corporation’s stock option plan and respective award agreements, if any, except
as provided in Section 4.1(a).           (iii) Welfare Plan Coverages. The
Executive shall continue to participate during the Severance Period in any group
medical, dental or life insurance plan she participated in prior to the date of
her termination, under substantially similar terms and conditions as an active
employee (i.e., the Corporation will continue to pay the Corporation’s portion
of the costs of such participation); provided that participation in such group
medical, dental and life insurance plan shall correspondingly cease at such

3



--------------------------------------------------------------------------------



 



  time as the Executive becomes eligible for a future employer’s medical, dental
and/or life insurance coverage (or would become eligible if the Executive did
not waive coverage).           (iv) Retirement Plans. Without limiting the
generality of the foregoing, it is specifically provided that the Executive
shall not accrue additional benefits under any pension plan of the Corporation
(whether or not qualified under Section 401(a) of the Internal Revenue Code of
1986, as amended) during the Severance Period.

      (b) If the Executive’s employment is terminated by reason of the
Executive’s death or Disability, pursuant to Sections 2.1(b) and 2.1(c), the
Executive (or the Executive’s designee or estate) shall only be entitled to
whatever welfare plans benefits are available to the Executive pursuant to the
welfare plans the Executive participated in prior to such termination, and
whatever stock options may have been granted to the Executive by the Corporation
the terms of which shall be governed by the provisions of the respective award
agreements under which such stock options were granted.

      (c) If the Executive’s employment is terminated by the Corporation for
Cause or by the Executive not for Good Reason pursuant to Section 2.1(e) hereof,
the Executive shall receive only that portion of the Executive’s then current
Base Compensation payable through the Executive’s termination date. The
Executive’s rights with respect to any stock options granted to the Executive by
the Corporation shall be governed by the provisions of the respective award
agreements under which such stock options were granted. The Corporation shall
have no further obligations to the Executive as a result of the termination of
the Executive’s employment.

ARTICLE III

COVENANTS OF THE EXECUTIVE

      3.1     Non-Compete.

      (a) The Corporation and the Executive acknowledge that: (i) the
Corporation has a special interest in and derives significant benefit from the
unique skills and experience of the Executive; (ii) the Executive will use and
have access to proprietary and valuable Confidential Information (as defined in
Section 3.2 hereof) during the course of the Executive’s employment; and
(iii) the agreements and covenants contained herein are essential to protect the
business and goodwill of the Corporation or any of its subsidiaries, affiliates
or licensees. Accordingly, except as hereinafter noted, the Executive covenants
and agrees that for a period of one year following the termination of
Executive’s employment (except as provided in 3.1(b)), the Executive shall not
provide any labor, work, services or assistance (whether as an officer,
director, employee, partner, agent, owner, independent contractor, stockholder
or otherwise) to a “Competing Business.” For purposes hereof, “Competing
Business” shall mean any business engaged in the designing, marketing or
distribution of premium lifestyle products, including but not limited to
apparel, home, accessories and fragrance products, which competes in any
material respects with the Corporation or any of its subsidiaries, affiliates or
licensees, and shall include, without limitation, those brands and companies
that the Corporation and the Executive have jointly designated in writing on the
date hereof, which is incorporated herein by reference and which is attached as
Exhibit B, as being in competition with the Corporation as of the date hereof.
Thus, Executive specifically acknowledges that Executive understands that,
except as provided in Section 3.1(b) she may not become employed by any
Competing Business in any capacity during the Term, provided that the Executive
may own, solely as an investment, securities of any entity which are traded on a
national securities exchange if the Executive is not a controlling person of, or
a member of a group that controls such entity and does not, directly or
indirectly, own 2% or more of any class of securities of such entity.

      (b) The non-compete provisions of this Section shall no longer be
applicable to Executive if she has been notified pursuant to Section 2.1(a)
hereof that her services will no longer be required during the Term or if the
Executive has terminated her employment for Good Reason pursuant to
Section 2.1(e).

      (c) It is acknowledged by the Executive that the Corporation has
determined to relieve the Executive from any obligation of non-competition for
periods after the Term, and/or if the Corporation terminates the

4



--------------------------------------------------------------------------------



 



Executive’s employment under Section 2.1(a) or if the Executive has terminated
her employment for Good Reason pursuant to Section 2.1(e). In consideration of
that, and in consideration of all of the compensation provisions in this
Agreement (including the potential for the award of stock options that may be
made to the Executive), Executive agrees to the provisions of Section 3.1 and
also agrees that the non-competition obligations imposed herein, are fair and
reasonable under all the circumstances.

      3.2     Confidential Information.

      (a) The Corporation owns and has developed and compiled, and will own,
develop and compile, certain proprietary techniques and confidential information
as described below which have great value to its business (referred to in this
Agreement, collectively, as “Confidential Information”). Confidential
Information includes not only information disclosed by the Corporation and/or
its affiliates and licensees to Executive, but also information developed or
learned by Executive during the course of, or as a result of, employment
hereunder, which information Executive acknowledges is and shall be the sole and
exclusive property of the Corporation. Confidential Information includes all
proprietary information that has or could have commercial value or other utility
in the business in which the Corporation is engaged or contemplates engaging,
and all proprietary information the unauthorized disclosure of which could be
detrimental to the interests of the Corporation. Whether or not such information
is specifically labeled as Confidential Information by the Corporation is not
determinative. By way of example and without limitation, Confidential
Information includes any and all information developed, obtained or owned by the
Corporation and/or its affiliates and licensees concerning trade secrets,
techniques, know-how (including designs, plans, procedures, processes and
research records), software, computer programs, innovations, discoveries,
improvements, research, development, test results, reports, specifications,
data, formats, marketing data and plans, business plans, strategies, forecasts,
unpublished financial information, orders, agreements and other forms of
documents, price and cost information, merchandising opportunities, expansion
plans, designs, store plans, budgets, projections, customer, supplier and
subcontractor identities, characteristics and agreements, and salary, staffing
and employment information. Notwithstanding the foregoing, Confidential
Information shall not in any event include (A) Executive’s personal knowledge
and know-how relating to merchandising and business techniques which Executive
has developed over her career in the apparel business and of which Executive was
aware prior to her employment, or (B) information which (i) was generally known
or generally available to the public prior to its disclosure to Executive;
(ii) becomes generally known or generally available to the public subsequent to
disclosure to Executive through no wrongful act of any person or (iii) which
Executive is required to disclose by applicable law or regulation (provided that
Executive provides the Corporation with prior notice of the contemplated
disclosure and reasonably cooperates with the Corporation at the Corporation’s
expense in seeking a protective order or other appropriate protection of such
information).

      (b) Executive acknowledges and agrees that in the performance of her
duties hereunder the Corporation will from time to time disclose to Executive
and entrust Executive with Confidential Information. Executive also acknowledges
and agrees that the unauthorized disclosure of Confidential Information, among
other things, may be prejudicial to the Corporation’s interests, and an improper
disclosure of trade secrets. Executive agrees that she shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
corporation, partnership, individual or other third party, other than in the
course of her assigned duties and for the benefit of the Corporation, any
Confidential Information, either during her term of employment or thereafter.

      (c) The Executive agrees that upon leaving the Corporation’s employ, the
Executive shall not take with the Executive any software, computer programs,
disks, tapes, research, development, strategies, designs, reports, study,
memoranda, books, papers, plans, information, letters, e-mails, or other
documents or data reflecting any Confidential Information of the Corporation,
its subsidiaries, affiliates or licensees.

      (d) During Executive’s term of employment, Executive will disclose to the
Corporation all designs, inventions and business strategies or plans developed
for the Corporation, including without limitation any process, operation,
product or improvement. Executive agrees that all of the foregoing are and will
be the sole and exclusive property of the Corporation and that Executive will at
the Corporation’s request and cost do whatever is necessary to secure the rights
thereto, by patent, copyright or otherwise, to the Corporation.

5



--------------------------------------------------------------------------------



 



      3.3     Non-Solicitation of Employees. The Executive covenants and agrees
that for a period of two years following the termination of Executive’s
employment for any reason whatsoever hereunder, the Executive shall not directly
or indirectly solicit or influence any other employee of the Corporation, or any
of its subsidiaries, affiliates or licensees, to terminate such employee’s
employment with the Corporation, or any of its subsidiaries, affiliates or
licensees, as the case may be, or to become employed by a Competing Business.

      3.4     Nondisparagement. The parties agree that during the Term and
thereafter whether or not the Executive is receiving any amounts pursuant to
Sections 2.3 and 4.1, the parties shall not make any statements or comments that
reasonably could be considered to shed an adverse light on the Executive or the
business or reputation of the Corporation or any of its subsidiaries, affiliates
or licensees, the Board or any officer of the Corporation or any of its
subsidiaries, affiliates or licensees; provided, however, the foregoing
limitation shall not apply to (i) compliance with legal process or subpoena, or
(ii) statements in response to inquiry from a court or regulatory body.

      3.5     Remedies.

      If the Executive breaches, or threatens to commit a breach of, any of the
provisions of this Article III, the Corporation shall have the following rights
and remedies, each of which rights and remedies shall be independent of the
other and severally enforceable, and all of which rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Corporation under law or equity:



        (i) The right and remedy to have the obligations specifically enforced
by any court having equity jurisdiction, it being acknowledged and agreed that
any such breach or threatened breach of such obligations in this Article III
will cause irreparable injury to the Corporation and that money damages will not
provide an adequate remedy to the Corporation; and           (ii) The right to
discontinue the payment of any amounts owing to the Executive under the
Agreement; provided that the Corporation shall have secured a reasoned opinion
of counsel that the Executive’s activities constitute a material breach of the
obligations in this Article III and which shall have been provided to the
Executive, the delivery of which shall not be deemed to be a waiver of any
applicable privilege. To the extent Executive, by notice hereunder, disputes the
discontinuance of any payments hereunder, such payments shall be segregated and
deposited in an interest bearing account at a major financial center bank in New
York City pending resolution of the dispute.           (b) If any court or
arbitrator determines that any of the obligations in this Article III, or any
part thereof, is invalid or unenforceable, the remainder of the obligations in
this Article III shall not thereby be affected and shall be given full effect,
without regard to the invalid portion. In addition, if any court or arbitrator
construes any of the obligations in this Article III, or any part thereof, to be
unenforceable because of the duration of such provision or the area covered
thereby, such court shall have the power to reduce the duration or area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced.

      3.6     The provisions of this Article III shall survive the termination
of this Agreement and Executive’s Term of employment.

ARTICLE IV

CHANGE IN CONTROL

      4.1     Change in Control.

      (a) Effect of a Change in Control. Notwithstanding anything contained
herein to the contrary, if the Executive’s employment is terminated within
12 months following a Change in Control (as defined in Section 4.1(b) hereof)
during the Term by the Corporation for any reason other than Cause, then:



        (i) Severance. The Corporation shall pay to the Executive, in lieu of
any amounts otherwise due her under Section 2.3(a) hereof, within 15 days of the
Executive’s termination of employment, a lump sum amount equal to two times the
sum of: (A) the Executive’s Base Compensation, as in effect

6



--------------------------------------------------------------------------------



 



  immediately prior to such termination of employment; and (B) the bonus
actually paid to the Executive during the year prior to the Executive’s
termination.           (ii) Stock Options. The Executive shall immediately
become vested in any unvested stock options granted to the Executive by the
Corporation prior to the Change in Control and Executive will have six
(6) months from the date of termination under this circumstance to exercise all
vested options.

      (b) Definition. For purposes hereof, a “Change in Control” shall mean the
occurrence of any of the following: (i) the sale, lease, transfer, conveyance or
other disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Corporation to any “person” or “group”
(as such terms are used in Sections 13(d)(3) and 14(d)(2) of the Securities
Exchange Act of 1934 (“Act”)) other than Permitted Holders; (ii) any person or
group, other than Permitted Holders, is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Act, except that a person shall be
deemed to have “beneficial ownership” of all shares that any such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50 percent of the
total voting power of the voting stock of the Corporation, including by way of
merger, consolidation or otherwise; (iii) during any period of two consecutive
years, Present and/or New Directors cease for any reason to constitute a
majority of the Board; or (iv) the Permitted Holders’ beneficial ownership of
the total voting power of the voting stock of the Corporation falls below
30 percent and either Ralph Lauren is not nominated for a position on the Board
of Directors, or he stands for election to the Board of Directors and is not
elected. For purposes of this Section 4.1(b), the following terms have the
meanings indicated: “Permitted Holders” shall mean, as of the date of
determination: (A) any and all of Ralph Lauren, his spouse, his siblings and
their spouses, and descendants of them (whether natural or adopted)
(collectively, the “Lauren Group”); and (B) any trust established and maintained
primarily for the benefit of any member of the Lauren Group and any entity
controlled by any member of the Lauren Group. “Present Directors” shall mean
individuals who at the beginning of any such two consecutive year period were
members of the Board. “New Directors” shall mean any directors whose election by
the Board or whose nomination for election by the shareholders of the
Corporation was approved by a vote of a majority of the directors of the
Corporation who, at the time of such vote, were either Present Directors or New
Directors.

      (c) Excise Tax Gross-Up. If the Executive becomes entitled to one or more
payments (with a “payment” including the vesting of restricted stock, a stock
option, or other non-cash benefit or property), whether pursuant to the terms of
this Agreement or any other plan or agreement with the Corporation or any
affiliated company (collectively, “Change of Control Payments”), which are or
become subject to the tax (“Excise Tax”) imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), the Corporation shall pay to the
Executive at the time specified below such amount (the “Gross-up Payment”) as
may be necessary to place the Executive in the same after-tax position as if no
portion of the Change of Control Payments and any amounts paid to the Executive
pursuant to this paragraph 4(c) had been subject to the Excise Tax. The Gross-up
Payment shall include, without limitation, reimbursement for any penalties and
interest that may accrue in respect of such Excise Tax. For purposes of
determining the amount of the Gross-up Payment, the Executive shall be deemed:
(A) to pay federal income taxes at the highest marginal rate of federal income
taxation for the year in which the Gross-up Payment is to be made; and (B) to
pay any applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in which the Gross-up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes if paid in such year. If the Excise Tax
is subsequently determined to be less than the amount taken into account
hereunder at the time the Gross-up Payment is made, the Executive shall repay to
the Corporation at the time that the amount of such reduction in Excise Tax is
finally determined (but, if previously paid to the taxing authorities, not prior
to the time the amount of such reduction is refunded to the Executive or
otherwise realized as a benefit by the Executive) the portion of the Gross-up
Payment that would not have been paid if such Excise Tax had been used in
initially calculating the Gross-up Payment, plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time the Gross-up Payment is made, the Corporation shall make
an

7



--------------------------------------------------------------------------------



 



additional Gross-up Payment in respect of such excess (plus any interest and
penalties payable with respect to such excess) at the time that the amount of
such excess is finally determined.

      The Gross-up Payment provided for above shall be paid on the 30th day (or
such earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Change of Control Payments
(or any portion thereof) are subject to the Excise Tax; provided, however, that
if the amount of such Gross-up Payment or portion thereof cannot be finally
determined on or before such day, the Corporation shall pay to the Executive on
such day an estimate, as determined by counsel or auditors selected by the
Corporation and reasonably acceptable to the Executive, of the minimum amount of
such payments. The Corporation shall pay to the Executive the remainder of such
payments (together with interest at the rate provided in Section 1274(b)(2)(B)
of the Code) as soon as the amount thereof can be determined. In the event that
the amount of the estimated payments exceeds the amount subsequently determined
to have been due, such excess shall constitute a loan by the Corporation to the
Executive, payable on the fifth day after demand by the Corporation (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code). The
Corporation shall have the right to control all proceedings with the Internal
Revenue Service that may arise in connection with the determination and
assessment of any Excise Tax and, at its sole option, the Corporation may pursue
or forego any and all administrative appeals, proceedings, hearings, and
conferences with any taxing authority in respect of such Excise Tax (including
any interest or penalties thereon); provided, however, that the Corporation’s
control over any such proceedings shall be limited to issues with respect to
which a Gross-up Payment would be payable hereunder, and the Executive shall be
entitled to settle or contest any other issue raised by the Internal Revenue
Service or any other taxing authority. The Executive shall cooperate with the
Corporation in any proceedings relating to the determination and assessment of
any Excise Tax and shall not take any position or action that would materially
increase the amount of any Gross-up Payment hereunder).

ARTICLE V

MISCELLANEOUS

      5.1     Notice. For the purposes of this Agreement, notices, demands and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand or by facsimile
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

     
If to the Executive:
  Jackwyn Nemerov
28 Mooreland Road
Greenwich, Connecticut 06831  
with a copy to:
  Miriam Wugmeister, Esq.
Morrison & Foerster LLP
1290 Avenue of the Americas
New York, New York 10104
Fax: (212) 468-7900  
If to the Corporation:
  Polo Ralph Lauren Corporation
650 Madison Avenue
New York, New York 10022
Attn: Mitchell A. Kosh
Senior Vice President — Human Resources
Fax: (212) 318-7277

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

      5.2     Modification or Waiver; Entire Agreement. No provision of this
Agreement may be modified or waived except in a document signed by the Executive
and the Corporation. This Agreement, along with any documents incorporated
herein by reference, including Executive’s Terms of Employment sheet, constitute

8



--------------------------------------------------------------------------------



 



the entire agreement between the parties regarding their employment relationship
and supersede all prior agreements, promises, covenants, representations or
warranties. To the extent that this Agreement is in any way inconsistent with
any prior or contemporaneous stock option agreements between the parties, this
Agreement shall control. No agreements or representations, oral or otherwise,
with respect to the subject matter hereof have been made by either party that
are not set forth expressly in this Agreement.

      5.3     Governing Law. The validity, interpretation, construction,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New York without reference to New York’s choice of law rules.

      5.4     Arbitration. The Corporation and the Executive mutually agree that
any controversy or claim arising out of or relating to this Agreement or the
breach thereof, or any other dispute between the parties arising from or related
to Executive’s employment with the Corporation, shall be submitted to mediation
before a mutually agreeable mediator. In the event mediation is unsuccessful in
resolving the claim or controversy, such claim or controversy shall be resolved
by arbitration. The Corporation and Executive agree that arbitration shall be
held in New York, New York, before a mutually agreed upon single arbitrator
licensed to practice law. The arbitrator shall have authority to award or grant
legal, equitable, and declaratory relief. Such arbitration shall be final and
binding on the parties and fees for any arbitration shall be paid by the losing
party. If the parties are unable to agree on an arbitrator, the matter may be
submitted to JAMS Dispute Resolution solely for appointment of an arbitrator.
Any fees for mediation shall be split between the parties.

      5.5     No Mitigation or Offset. In the event the Executive’s employment
with the Corporation terminates for any reason, the Executive shall not be
obligated to seek other employment following such termination and there shall be
no offset of the payments or benefits set forth herein.

      5.6     Withholding. All payments required to be made by the Corporation
hereunder to the Executive or the Executive’s estate or beneficiaries shall be
subject to the withholding of such amounts as the Corporation may reasonably
determine it should withhold pursuant to any applicable law.

      5.7     Attorney’s Fees. Each party shall bear its own attorney’s fees and
costs incurred in any action or dispute arising out of this Agreement and/or the
employment relationship.

      5.8     No Conflict. Executive represents and warrants that she is not
party to any agreement, contract, understanding, covenant, judgment or decree or
under any obligation, contractual or otherwise, in any way restricting or
adversely affecting her ability to act for the Corporation in all of the
respects contemplated hereby.

      5.9     Enforceability. Each of the covenants and agreements set forth in
this Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible. Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or declared invalid. If any covenant shall be found to be invalid but
would be valid if some part thereof were deleted or the period or area of
application reduced, then such covenant shall apply with such minimum
modification as may be necessary to make it valid and effective. The failure of
either party at any time to require performance by the other party of any
provision hereunder will in no way affect the right of that party thereafter to
enforce the same, nor will it affect any other party’s right to enforce the
same, or to enforce any of the other provisions in this Agreement; nor will the
waiver by either party of the breach of any provision hereof be taken or held to
be a waiver of any prior or subsequent breach of such provision or as a waiver
of the provision itself.

      5.10     Miscellaneous. No right or interest to, or in, any payments shall
be assignable by the Executive; provided, however, that this provision shall not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and shall not
preclude the legal representative of the Executive’s estate from assigning any
right hereunder to the person or persons entitled thereto. If the Executive
should die while any amounts would still be payable to the Executive hereunder,
all such amounts shall be paid in accordance with the terms of this Agreement to
the Executive’s

9



--------------------------------------------------------------------------------



 



written designee or, if there be no such designee, to the Executive’s estate.
This Agreement shall be binding upon and shall inure to the benefit of, and
shall be enforceable by, the Executive, the Executive’s heirs and legal
representatives and the Corporation and its successors. The section headings
shall not be taken into account for purposes of the construction of any
provision of this Agreement.

      IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date and year first above written.

POLO RALPH LAUREN CORPORATION

     
/s/ MITCHELL KOSH
  /s/ JACKWYN NEMEROV

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
By:    Mitchell Kosh
  Jackwyn Nemerov  
Title:  Senior Vice President — Human Resources
   

10



--------------------------------------------------------------------------------



 



EXHIBIT A

Jackwyn Nemerov

Upon Effective Date, annual base compensation is $900,000.

11



--------------------------------------------------------------------------------



 



JACKWYN NEMEROV

TERMS OF EMPLOYMENT

 

Title: Executive Vice President   Salary: $900,000 per year   Term: Formal
contract to be provided under separate cover   Annual Bonus: 57.5% Threshold —
100% Target — 150% Stretch — 200% Maximum   Target:    $900,000   Maximum:
$1,800,000   Equity Award: 200,000 options
75,000 restricted shares
Future grants, if any, consistent with EVP level   Car reimbursement: Company
will reimburse cost of car and driver   Severance: To be outlined in contract  
Other: SERP plan Execucare benefit

ACCEPTED & AGREED:

             
Signature:
      Polo Ralph Lauren   Date:    

--------------------------------------------------------------------------------

       
Signature
      Jackwyn Nemerov   Date:    

--------------------------------------------------------------------------------

       

12